Duckworth, Justice.
The defendant having been jointly indicted, tried, and convicted with the defendant in Grier v. State, ante; and the assignments of error and grounds of objections being identical, this case *517is controlled adversely to the plaintiff in error by the rulings in that case. Judgment affirmed.
No. 14610.
September 10, 1943.
F. L. Clements, for plaintiff: in error.
T. Grady Head, attorney-general, Charles H. Garrett, solicitor-general, and L. C. Groves, assistant attorney-general, contra.

All the Justices concur.